

116 HRES 1006 IH: Expressing support for the designation of the month of June 2020 as “National Post-Traumatic Stress Injury Awareness Month” and June 27, 2020, as “National Post-Traumatic Stress Injury Awareness Day”.
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1006IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Peters (for himself, Mr. Mast, Mr. Brindisi, Mr. Katko, Mr. Lynch, Mr. Cisneros, Mr. Wittman, Mr. Moulton, Mrs. Luria, Mr. Waltz, Ms. Stefanik, Mrs. Hartzler, Mr. Golden, Mr. Crow, and Mr. Harder of California) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of the month of June 2020 as National Post-Traumatic Stress Injury Awareness Month and June 27, 2020, as National Post-Traumatic Stress Injury Awareness Day.Whereas the brave men and women of the Armed Forces, who proudly serve the United States, risk their lives to protect the freedom, health, and welfare of the people of the United States and deserve the investment of every possible resource to ensure their lasting physical, mental, and emotional well-being;Whereas nearly 2,800,000 members of the Armed Forces have deployed overseas since the events of September 11, 2001, and have served in places such as Afghanistan and Iraq;Whereas the current generation of men and women in the Armed Forces has sustained a high rate of operational deployments, with many members of the Armed Forces serving overseas multiple times, placing those members at high risk of enduring traumatic combat stress;Whereas, when left untreated, exposure to traumatic combat stress can lead to severe and chronic post-traumatic stress responses, commonly referred to as post-traumatic stress disorder (in this preamble referred to as PTSD) or post-traumatic stress injury;Whereas many men and women of the Armed Forces and veterans who served before September 11, 2001, live with mental health needs from post-traumatic stress and remain at risk;Whereas the Secretary of Veterans Affairs reports that approximately—(1)11 to 20 percent of veterans who served in Operation Iraqi Freedom or Operation Enduring Freedom have PTSD in a given year;(2)12 percent of veterans who served in the Persian Gulf war have PTSD in a given year; and(3)30 percent of veterans who served in the Vietnam era have had PTSD in their lifetimes;Whereas many post-traumatic stress responses remain unreported, undiagnosed, and untreated due to a lack of awareness about post-traumatic stress and the persistent stigma associated with mental health conditions;Whereas exposure to trauma during service in the Armed Forces can lead to post-traumatic stress;Whereas post-traumatic stress significantly increases the risk of anxiety, depression, homelessness, substance abuse, and suicide, especially if left untreated;Whereas public perceptions of post-traumatic stress as a mental health disorder creates unique challenges for veterans seeking employment;Whereas the Department of Defense, the Department of Veterans Affairs, and veterans service organizations, as well as the larger medical community, both private and public, have made significant advances in the identification, prevention, diagnosis, and treatment of post-traumatic stress and the symptoms of post-traumatic stress, but many challenges remain;Whereas increased understanding of post-traumatic stress can help to eliminate the stigma attached to this mental health issue;Whereas additional efforts are needed to find further ways to eliminate the stigma associated with post-traumatic stress, including—(1)an examination of how post-traumatic stress is discussed in the United States; and(2)a recognition that post-traumatic stress is a common injury that is treatable;Whereas timely and appropriate treatment of post-traumatic stress responses can diminish complications and avert suicides;Whereas post-traumatic stress can result from any number of stressors other than combat, including rape, sexual assault, battery, torture, confinement, child abuse, car accidents, train wrecks, plane crashes, bombings, natural disasters, or global pandemics, and affects approximately 8,000,000 adults in the United States annually;Whereas traumatic events such as the COVID–19 pandemic could increase the number of those impacted by or exacerbate the responses of post-traumatic stress;Whereas the diagnosis now known as PTSD was first defined by the American Psychiatric Association in 1980 to commonly and more accurately understand and treat veterans who had endured severe traumatic combat stress;Whereas the word disorder perpetuates the stigma associated with combat stress; andWhereas the designation of a National Post-Traumatic Stress Injury Awareness Month and a National Post-Traumatic Stress Injury Awareness Day raises public awareness about issues related to post-traumatic stress, reduces the associated stigma, and helps ensure that those individuals suffering from the invisible wounds of war receive proper treatment: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Post-Traumatic Stress Injury Awareness Month and National Post-Traumatic Stress Injury Awareness Day;(2)supports the efforts of the Secretary of Veterans Affairs and the Secretary of Defense, as well as the entire medical community, to educate members of the Armed Forces, veterans, the families of members of the Armed Forces and veterans, and the public about the causes, symptoms, and treatment of post-traumatic stress;(3)supports efforts by the Secretary of Veterans Affairs and the Secretary of Defense to foster cultural change around the issue of post-traumatic stress, understanding that personal interactions can save lives and advance treatment;(4)welcomes the efforts of the National Center for Post-Traumatic Stress Disorder of the Department of Veterans Affairs and local Vet Centers (as defined in section 1712A(h) of title 38, United States Code) to provide assistance to veterans who are suffering from the effects of post-traumatic stress;(5)encourages the leadership of the Armed Forces to support appropriate treatment of men and women of the Armed Forces who suffer from post-traumatic stress;(6)recognizes the impact of post-traumatic stress on the spouses and families of members of the Armed Forces and veterans; and(7)respectfully requests that the Clerk of the House transmit a copy of this resolution to the Secretary of Veterans Affairs and the Secretary of Defense.